Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 10/20/2021.
Claims 1-23 are pending. Claims 5-7 and 14-23 have been withdrawn. Claims 1, 8, and 9 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 reciting “a subsequent semiconductor device” renders the claim indefinite for improper antecedent basis. It is unclear if the “subsequent semiconductor device” is the same as the “subsequent semiconductor device” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. WO 2017/111957 A1 (corresponding US 2020/0243448 A1 reference below; hereinafter Qian).
In re claim 9, Qian discloses (e.g. FIGs. 1A-1G and 5A-5F) a semiconductor device package (FIG. 1G) comprising:
a semiconductor substrate 118 (bridge die) embedded in a semiconductor package substrate (see FIG. 1E), the semiconductor substrate 118 including:
metallization 122 on a first (top) surface; and
a trace (contact on backside of 118; element 532 in FIG. 5F) on and across a backside surface (¶ 35, 69);
a power plane 108 (¶ 27) within the semiconductor package substrate (see FIG. 1C) that is coupled to the trace 532 (backside of bridge die 118, ¶ 35) with an electrical bump 116 (no bump claimed to structurally distinguish over conductive layer 116, ¶ 34); and
an interconnect via 132 contacting the metallization 122 on the first (top) surface. 


9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al. US 2016/0343666 A1 (Deshpande).

    PNG
    media_image1.png
    490
    1268
    media_image1.png
    Greyscale

In re claim 9, Deshpande disclose (e.g. FIGs. 1 & 2E-2F) a semiconductor device package comprising: 
a semiconductive substrate 150 (¶ 18) embedded in a semiconductor package substrate 110, the semiconductive substrate 150 including: 
metallization 156,162 (FIGs. 2E-2F) on a first surface 152; and 
a trace 158,254 on and across a backside surface 154; 
a power plane (¶ 17) within the semiconductor package substrate 110 that is coupled to the trace 158,254 by contact with an electrical bump 184 (¶ 17); and 
an interconnect via 160 contacting the metallization 156,162 on the first surface 152.
Deshpande’s trace 158,254 is considered to be “across” the backside surface 206. The term “across” describing the general arrangement of something from one side to the other side is broadly understood to cover discontinuous arrangement and does not require end to end coverage. More specifically, Deshpande’s substrate surface 206 is covered with patterned trace 158,254. The trace 158,254 is patterned on the left side to connect to the left via 160 as shown in FIG. 2F and would be analogously patterned on the right side to connect to the right via 160 (FIG. 1). Such patterned arrangement of the trace 158,254 is considered to be across the surface 206, albeit patterned discontinuously. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. US 2016/0343666 A1 (Deshpande) in view of Pagaila et al. US 2010/0140813 A1 (Pagaila).
In re claim 1, Deshpande discloses a semiconductor device 150 (e.g. FIGs. 1 & 2F), comprising: 
metallization 156,162 (FIG. 2F) on a first surface 204 of a semiconductive substrate 202, the metallization 156,162 configured to couple between a first 1701 and a subsequent 1702 semiconductor device when coupled to the metallization 156,162 (¶ 17); and
a trace 158,254 (FIG. 2F) on and across a backside surface 206 of the semiconductive substrate 202. 
Deshpande’s trace 158,254 is considered to be “across” the backside surface 206. The term “across” describing the general arrangement of something from one side to the other side is broadly understood to cover discontinuous arrangement and does not require end to end coverage. More specifically, Deshpande’s substrate surface 206 is covered with patterned trace 158,254. The trace 158,254 is patterned on the left side to connect to the left via 160 as shown in FIG. 2F and would be analogously patterned on the right side to connect to the right via 160 (FIG. 1). Such patterned arrangement of the trace 158,254 is considered to be across the surface 206, albeit patterned discontinuously. 


    PNG
    media_image2.png
    241
    619
    media_image2.png
    Greyscale

However, Pagaila discloses a semiconductor device package (e.g. FIGs. 7-8) comprising a semiconductive substrate 100 in a stacked device package, wherein the semiconductor substrate 100 (FIG. 2) comprising a front side 104 having metallization 106 and a back side 212, with the trace 224,234 (234 being connected to one another and to 224, ¶ 48) on and across the back side 212, wherein the semiconductive substrate further includes a ridge 216 between the backside surface 212 and a sidewall 232, wherein the trace 224,234 (sloped segment 228) also contacts the semiconductive substrate adjacent the ridge 216 (along the side 218 between ridge 216 and backside 212). Pagaila discloses the indent 210 is formed at peripheral region 214 of the semiconductive substrate to provide low profile connection that allows, e.g. bumps 864,860 (FIGs. 7-8) to be accommodated in the indent such that the overall thickness of device can be reduced to scale down device size (¶ 3, 52). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an indented region around the periphery of Deshpande’s semiconductive substrate 150, resulting in a ridge that defines a space for accommodating the bump connections 184 with traces along the indent and on the backside of the semiconductive substrate so as to reduce connection profile and thus decrease overall device size as taught by Pagaila. 

In re claim 2, Deshpande discloses (e.g. FIGs. 1 and 2F) the trace 254 is a first trace (coupled to one of the via 160); further including: a subsequent trace 254 (coupled to another one of the via 160) on the backside surface 206. Pagaila discloses (e.g. FIGs. 2-3) wherein the trace 224 is a first trace; further including: a subsequent trace 224 (plural trace 224 shown in FIG. 3) on the backside surface 212; and wherein the subsequent trace 224 also contacts the semiconductive substrate 102 adjacent the ridge 216 (segment 228 along the side 218 between ridge 216 and backside 212).

In re claim 3, Deshpande discloses (e.g. FIG. 1) further including “a subsequent semiconductive device” 1742 (as best understood) on the first surface 152.

In re claim 4, Pagaila discloses (e.g. FIG. 2) wherein the trace 224 (having flange segment 230) also contacts the ridge 216.

In re claim 8, Deshpande discloses the semiconductor device 150 is a bridge device that is further embedded in a semiconductor package substrate 110, and wherein trace 254,158 is coupled to a power plane in the semiconductor package substrate (delivering power to devices; ¶ 17); further including: 
the first semiconductor device 1701 on a die side 114 of the semiconductor package substrate 110;
a first interconnect via 160 (via 160 on left side in FIG. 1) contacting the first semiconductive device 1701 and the metallization 156; and
a subsequent interconnect via 160 (via 160 on right side in FIG. 1) contacting the metallization 156 on the first surface 152; and 
2 on the die side 114, wherein the subsequent interconnect via 160 (via 160 on right side in FIG. 1) is also coupled to the subsequent semiconductive device 1702.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande as applied to claim 9 above, and further in view of Pagaila et al. US 2010/0140813 A1 (Pagaila).
In re claim 10, Deshpande discloses the claimed invention including metallization 156 on the front side and traces 158,254 on the backside surface of the semiconductive substrate 150. 
Deshpande does not explicitly disclose the semiconductive substrate further includes a ridge between the backside surface and a sidewall, wherein the trace also contacts the semiconductive substrate adjacent the ridge.
However, Pagaila discloses a semiconductor device package (e.g. FIGs. 7-8) comprising a semiconductive substrate 100 in a stacked device package, wherein the semiconductor substrate 100 (FIG. 2) comprising a front side 104 having metallization 106 and a back side 212, with the trace 224,234 (234 being connected to one another and to 224, ¶ 48) on and across the back side 212, wherein the semiconductive substrate further includes a ridge 216 between the backside surface 212 and a sidewall 232, wherein the trace 224,234 (sloped segment 228) also contacts the semiconductive substrate adjacent the ridge 216 (along the side 218 between ridge 216 and backside 212). Pagaila discloses the indent 210 is formed at peripheral region 214 of the semiconductive substrate to provide low profile connection that allows, e.g. bumps 864,860 (FIGs. 7-8) to be accommodated in the indent such that the overall thickness of device can be reduced to scale down device size (¶ 3, 52). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an indented region around the periphery of Deshpande’s semiconductive substrate 150, resulting in a ridge that defines a space for 

In re claim 11, Deshpande discloses (e.g. FIG. 1) further including: 
a first semiconductive device 1701 on a die side 114 of the semiconductor package substrate 110, wherein the interconnect via 160 is a first interconnect via, and wherein the first interconnect via 160 is also coupled to the first semiconductive device 1701; 
a subsequent interconnect via 160 (right side via in FIG. 1) contacting the metallization 156 on the first surface 152; and 
a subsequent semiconductive device 1702 on the die side 114, wherein the subsequent interconnect via 160 is also coupled to the subsequent semiconductive device 1702.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Pagaila as applied to claim 10 above, and further in view of Horikawa et al. US 2005/0258509 A1 (Horikawa).
In re claims 12 and 13, Deshpande teaches the claimed device package (FIG. 1) including dies 1701, 1702 and bridge die 150 mounted onto a die side 114 of a package substrate 110, the package substrate 110 can be an interposer for a microprocessor, chipset, graphic device, wireless device, memory device, ASIC, etc. (¶ 14).
Deshpande does not explicitly disclose further including: an inductor coil embedded in the semiconductor package substrate, wherein the inductor coil is coupled to a bond pad on a land side of the semiconductor package substrate; and a passive device on the land side, coupled to the inductor coil and contacting the bond pad; and an electrical bump on the land side.

Horikawa discloses the inductor and capacitor are included in the package to form filters in the communication antenna in an IC card (¶ 5-6), Horikawa further discloses the inductor coil 26 is embedded in wiring levels of package substrate to miniaturized device while producing high inductance (¶ 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a wireless device as taught by Deshpande to additionally include an embedded inductor coil in the package substrate and a capacitor on the package substrate to form a communication antenna in the wireless device as taught by Horikawa and to embed the inductor coil in the package substrate to for miniaturized device with high inductance as taught by Horikawa. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Regarding Deshpande, Applicant argues bond pad 158 is not the same as a trace, and Deshpande does not teach “a trace on and across a backside surface”.
This is not persuasive. Firstly, a “trace” itself is understood to mean a conductive element that does not necessarily differentiate from a bond pad (e.g. Deshpande 158) that is 
Regarding the recitation that the trace is “across a backside surface”, the term “across” is understood as describing the general arrangement of something from one side to the other side. Being “across” does not does not require end to end coverage or discontinuity. Deshpande’s substrate backside surface 206 is covered with patterned trace 158,254. The trace 158,254 is patterned on the left side to connect to the left via 160 as shown in FIG. 2F and would be analogously patterned on the right side to connect to the right via 160 (FIG. 1). Such patterned arrangement of the trace 158,254 is considered to be across the surface 206, albeit patterned discontinuously. Therefore, Deshpande conductive trace 254 and pad 158 teach the claimed “trace” that is “on and across” the backside surface of the semiconductor substrate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2004063804 A teaches (FIG. 1) a semiconductor device having ridge along the edge. 
Shih et al. US 2020/0075546 A1 teaches (FIG. 6) a semiconductor package comprising bridge die 400B embedded in the package substrate and dies 120C,120D mounted on the package substrate.
Qian et al. US 2016/0085899 A1 teaches (FIG. 1) a semiconductor package comprising bridge die 105 embedded in the package substrate and dies 102a,102b mounted on the package substrate.
Liff et al. US 2020/0098692 A1 teaches (FIGs. 1A-1B) a semiconductor package comprising bridge die 124 embedded in the package substrate and dies 114-1,114-2 mounted on the package substrate.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YU CHEN/Primary Examiner, Art Unit 2815